In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00482-CR
     ___________________________

 ROBERT EUGENE GHERING, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 432nd District Court
         Tarrant County, Texas
       Trial Court No. 1552129D


   Before Gabriel, Kerr, and Pittman, JJ.
  Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Pursuant to a plea-bargain agreement, the trial court found appellant Robert

Eugene Ghering guilty of the offense of unauthorized use of a vehicle and sentenced

him to the two-year term of confinement the prosecutor recommended and Ghering

agreed to. The trial court also completed a certification of Ghering’s right of appeal,

which Ghering signed, indicating that this “is a plea-bargain case, and the defendant

has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2), (d). Ghering has filed a

pro se notice of appeal.

      We notified Ghering and his court-appointed trial counsel that we had

concerns regarding our jurisdiction over this appeal given the trial court’s certification.

We further said that we would dismiss this appeal unless we received a response

showing grounds to continue it. See Tex. R. App. P. 25.2(a)(2), (d), 44.3. Ghering

filed a pro se response, but it does not show grounds for continuing the appeal. We

were then notified that after Ghering filed his pro se response, the trial court

appointed appellate counsel for him. Ghering’s appointed appellate counsel also

responded to our jurisdictional concerns, stating her opinion that “the trial court’s

certification was correct, that this is a plea-bargain case with no right of appeal, and

that there are no grounds for continuing this direct appeal.”

      Rule of appellate procedure 25.2 limits a criminal defendant’s right of appeal in

a plea-bargain case to matters that were raised by written motion filed and ruled upon

before trial or to cases in which the appellant obtained the trial court’s permission to

                                            2
appeal. Tex. R. App. P. 25.2(a)(2). Here, the trial court’s certification does not show

that Ghering obtained the trial court’s permission to appeal, and his pro se response

includes no indication that he intends to challenge a pretrial ruling on a written

motion filed and ruled on before trial. Accordingly, we dismiss the appeal. See Tex.

R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006).




                                                     /s/ Lee Gabriel
                                                     Lee Gabriel
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 14, 2019




                                          3